DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application and preliminary amendment filed 8/24/2020.
Claims 1-8 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0133715).
With respect to claim 1, Sato teaches a method for producing a bis(fluorosulfonyl)amide alkali metal salt powder comprising precipitating a bis(fluorosulfonyl)amide alkali metal salt by conducting distillation using a thin-film evaporator while adding a poor solvent (0020; 0089) to a solution formed by dissolving the bis(fluorosulfonyl)amide alkali metal salt in a good solvent (0023). Sato teaches mixing the fluorosulfonylamide alkli metal salt with a poor solvent and drying in a drying device (i.e. heating) to increase good solvent removal of the product, but does not expressly teach wherein the poor solvent for drying/removing solvent is added during distillation using the thin-film evaporator. However, it would have been obvious to one of ordinary skill in the art at the time of filing to add the poor solvent at the time of distillation of the good solvent or after as one of a limited number of options for reducing the solvent concentration by mixing with the solvent and heating.
With respect to claim 2, Sato teaches wherein the florosulfonylimide alkali solution is mixed in a solvent comprising carbonates solvent; ethers solvent; esters solvent; amides solvent; nitriles solvent; nitros solvent; sulfur compounds solvent (0053). The fluorosulfonylamide solution may be mixed with an aromatic hydrocarbon solvent, a linear or branched aliphatic hydrocarbon solvent, an alicyclic hydrocarbon solvent or an aromatic ether solvent (0089-0090).

	With respect to claims 4, 6, 7 and 8, although Sato does not explicitly disclose the apparatus details of the thin-film evaporator, the Examiner gives extremely little weight to the apparatus limitation because it does not appear that the claimed inlet, stirrers, distributors, and rotor blade  would function substantially different than a conventional thin-film evaporator. It has been held that apparatus limitations are not entitled to patentable weight in method claims and do not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the criticality and superior results of the limitations. See Ex Parte Norio Akamatsu (BPAI 1992) and In re Gelnovatch, 595 F.2d 32, 37, 210 USPQ 136, 141 (CCPA 1979). Therefore, the claimed thin-film evaporator is merely used to distill the florosulfonylamide alkali metal solution and it would have been obvious for one having ordinary skill to reasonably expect any thin-film distillation configuration would be suitable for causing such distillation, absent a showing of criticality and superior results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771